Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendments to claims 1, 3, 5-9 and 11, filed 06/04/2021 is acknowledged.
Claim 10 is cancelled.
Claims 1-9 and 11 are pending.
Accordingly, Claims 1-9 and 11 are examined.

Examiner’s Response to Amendments/Remarks
35 U.S.C. § 103
6.	Applicant’s is of the opinion that the prior art “Metral and Bhat, either alone or in any sort of hypothetical combination, fail to disclose or suggest all the elements of claims 1-5, 7-9 and 11” and that Metral fail to teach the limitation “receiving an activation command from an emergency mode server causing activation of said emergency procedure, the activation command comprising an identifier of the emergency procedure and first encrypted data”, and that Bhat did not allegedly remedied the deficiencies of Metra "sending a message to said reader, the message comprising a consultation request causing consultation of a normal mode server of the transaction network," and "sending a cryptogram to said reader, the cryptogram comprising at least one information element about said emergency procedure."

	Applicant also disclose that “Metral does not appear to disclose, or at least distinguish, an emergency mode server, and appears instead to disclose only one single, which could arguably be considered a normal mode server” 
	Examiner respectfully disclose that Metral discloses in (¶¶ [0018]) “...The transaction management system 130 may include one or more servers...” (¶¶ [0019]) “...where the merchant 108 is directly in contact with one or more servers of the transaction management system 130...” Emphasis added, is sufficient in art.

Claim Rejections - 35 USC § 103


7.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    

8.	Claims 1-5, 7-9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1).

9.	With respect to claims 1, 9 and 11, Metral, teaches a method, a non-transitory computer readable data medium storing a computer program comprising instructions that, when executed by a processor of an electronic device (¶¶ [0078]), perform a method for managing an emergency procedure of an emergency transaction mode that can be activated in the event of a computer attack on or a failure of a transaction network, the method comprising (Abstract, ¶¶ [0039]-[0040]):  
receiving an activation command (¶¶ [0039], “checkout token”) from an emergency mode server causing activation of said emergency procedure, the activation command comprising an identifier (“checkout token with digital signature” ¶¶ [0025]) of the emergency procedure (“offline mode” ¶¶ 0045) and (“...the identity of the electronic device itself”, ¶¶ 0043) first encrypted data (Fig. 3 step 304, ¶¶ [0018]-[0019], [0039]-[0040], [0043]-[0048]). 
verifying that the activation command is successful, comprising verifying said first encrypted data (¶¶ [0025], [0043]-[0044]).


Metral does not explicitly disclose
after activating the emergency procedure and after initializing the transaction between the electronic device and the reader, sending a message to said reader, the message comprising a consultation request causing consultation of a normal mode server of the transaction network.
receiving a message from the reader indicating that consultation of the normal mode server has failed and in response to receiving the message sending a cryptogram to said reader, the cryptogram comprising at least one information element about said emergency procedure. 
However, Bhat discloses 
after activating the emergency procedure and after initializing the transaction between the electronic device and the reader, sending a message to said reader, the message comprising a consultation request causing consultation of a normal mode server of the transaction network (Fig. 6 item 620-690, ¶¶ [0066]).
 receiving a message from the reader indicating that consultation of the normal mode server has failed and in response to receiving the message sending a cryptogram (Fig. 4 item 215, “offline payment component”, Fig. 5 item 520, “Offline Mode Status Repository” ¶¶ [0066]) to said reader, the cryptogram comprising at least one information element about said emergency procedure (¶¶ [0066]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the transaction information of Metral in 
With respect to the limitation “after activating the emergency procedure... the
 message comprising…..a normal mode server of the transaction network” is non-functional descriptive material because it just describing the data stored in the message and does not use stored information to perform any of the method or function, and does not have patentable weight.  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

10.	With respect to claim 2, Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1.With respect to “wherein the first encrypted data is an authentication code calculated as a function of a private key, said private key being obtained by using the identifier of said emergency procedure” this is nonfunctional descriptive material as it only describes the data that is contained in the authentication code, while the data contained in the authentication code is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

11.	With respect to claim 3, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the identifier of the emergency procedure is associated with a first value, and wherein the method further comprises verifying that the first value is greater than a second value of a procedure identifier stored in the electronic device (¶¶ [0025]).  

12.	With respect to claim 4, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses wherein the at least one information element about said emergency procedure of the cryptogram comprises one or more of the following:	
- a starting date for said emergency procedure;	
- an ending date for said emergency procedure;	
- said identifier of said emergency procedure (Fig. 3 item 314, Fig. 7 item 710, ¶¶ [0021], [0037]-[0038]), and 
- an indication whereby said cryptogram was generated while carrying out said
 emergency procedure (Fig. 3 item 314, Fig. 7 item 710, ¶¶ [0021], [0037]-[0038]).
With respect to “wherein the at least one information element about said emergency procedure of the cryptogram comprises one or more of the following:	
- a starting date for said emergency procedure;	
- an ending date for said emergency procedure;	
- said identifier of said emergency procedure;	and 
- an indication whereby said cryptogram was generated while carrying out said


13.	With respect to claim 5, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein said received message comprises a transaction date, and wherein the method further comprises:	
- verifying that the transaction date lies between a starting date and an ending date for the emergency procedure (“...determining if the checkout token had expired based on time to live values assigned to the token...” ¶¶ [0025], ¶¶ [0022]),	and 
- if the transaction date is earlier than the starting date or later than the ending date for the procedure, deactivating said emergency procedure (¶¶ [0022], [0025]). 

14.	With respect to claim 7, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, further comprising:


15.	With respect to claim 8, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Bhat discloses, further comprising deactivating said emergency procedure on receiving a deactivation command causing deactivation of said emergency procedure (Fig. 7, ¶¶ [0061], [0064] [0079]).  
	
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1), further in view of Holtzman et al., (US 20010027439 A1).

17.	With respect to claim 6, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the received message comprises the amount of the transaction, and the method further comprises:	
 	- incrementing a transaction amount count (Fig. 6 step 670, 680, ¶¶ [0087]-[0089]), and 
- determining that the incremented transaction number count is less than a transaction number threshold value and if the transaction amount count is less than a transaction amount threshold value, and accepting the transaction (Fig. 8 step 820, 840, ¶¶ [0109]-[0112]).

- incrementing a transaction number count,
However, Holtzman discloses, incrementing a transaction number count (¶¶ [0080]). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the transaction information of Metral and transaction information exchange of Bhat in view of Holtzman in order to have a counter for the completed transaction information exchange.


Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


1)	Hayato Matsugashita (US 20180145967 A1) - Authorization server, non-transitory computer-readable medium, and authority delegating system.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685